Fourth Court of Appeals
                                       San Antonio, Texas
                                               March 3, 2021

                                           No. 04-21-00047-CV

         IN RE STEVENS TANKER DIVISION, LLC, and Richard R. Smith, Relators

                                           Original Proceeding 1

                                           AMENDED ORDER

      Relators’ petition for writ of mandamus and motion for temporary relief are DENIED. This
amended order replaces this court’s February 12, 2021 administrative order.

        It is so ORDERED on March 3, 2021.



                                                                    _____________________________
                                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2021.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 2018CI15600, styled Cravey v. Stevens Tanker Division, LLC, pending in
the 37th Judicial District Court, Bexar County, Texas, the Honorable Nicole Garza presiding.